IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kevin D. Jordan,                       :
                    Appellant          :
                                       :
           v.                          :    No. 496 C.D. 2016
                                       :
Trevor A. Wingard and                  :
Kathleen G. Kane                       :


                                    ORDER



            NOW, January 12, 2017, having considered appellant’s application for

reargument en banc, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge